Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-11, and 14-20 are pending for examination. Claims 1 and 11 are independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This office action is responsive to the amendments filed on 01/28/2021. As directed by the amendments, claims 1 and 11 are amended. Claims 2-3, and 12-13 are cancelled. 

Response to Arguments
In response to Applicant Arguments/Remarks filed 01/28/2021 regarding the amended features. The arguments are moot in view of the grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, and 14-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "training and applying the artificial neural network" in line 17.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 14-20 rely on independent claim 11 and are also rejected under 112(b). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-8, 11, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (US 20170330211, hereinafter "Deshpande") in view of Seeger et al. (US 10748072 B1, hereinafter "Seeger"),  and Brady et al. (US 10308430, hereinafter "Brady") .

Regarding Claim 1
Deshpande discloses: A system, comprising: one or more data processors; and a non transitory computer readable storage medium containing instructions which when executed on the one or more data processors, cause the one or more processors to perform operations including: 
receiving, from a distributed storage network, node data associated with multiple nodes on the distributed storage network, wherein the node data includes data ([Para 0032 and Fig 2] “In the method 200, the computer system receives and processes inputs associated with each SKU - node pair or , if so determined , the week of supply inventory at a higher product hierarchy level or at a cluster of nodes level… all SKU - node pairs in the vendor order fulfillment system having nodes with inventory for a customer - ordered product are considered.”); 
receiving, from a first node in the distributed storage network, first user data associated with one or more acquisitions at a non-mobile platform, wherein the first user data includes data corresponding to the acquisition at the non-mobile platform and an associated physical action taken by a first user ([Para 0044] “the computation of the predicted average weekly sales “z” may be based on one or more of the following information: Sales in the season (In - store and online)..” Examiner interprets in store sales as acquisition at the non-mobile platform.);
receiving, from a second node in the distributed storage network, second user data associated with one or more acquisitions at a mobile platform, wherein the second user data includes data corresponding to the acquisition at the mobile platform and an associated action taken by a second user interacting with a mobile device ([Para 0022] “order fulfillment is provided to enable a customer 11, through a customer device 103 , e.g., a mobile device such as a Smartphone… , to order goods/products on–line…”[Para 0044] “the computation of the predicted average weekly sales “z” may be based on one or more of the following information : Sales in the season (In - store and online)…” Examiner interprets online sales as acquisition at a mobile platform.);
Deshpande discloses an artificial neural network in para 0045, but does not explicitly disclose: training and applying an artificial neural network to determine an estimated future storage need for each of the multiple nodes, wherein the node data, first user data, and second user data are inputs to the artificial neural network after the artificial neural network is trained;
However, Seeger discloses in the same field of endeavor: Page 2 of 9Appl. No. 16/579,516Attorney Docket No.: 105931-1156805Amdt. dated January 28, 2021Response to Final Office Action of October 29, 2020training and applying an artificial neural network to determine an estimated future storage need for each of the multiple nodes, wherein the node data, first user data, and second user data are inputs to the artificial neural network after the artificial neural network is trained ([Col 3 line 30 and Fig 4] “nonlinear deterministic functions such as various types of neural networks may be used… A number of advanced statistical techniques may be employed in various embodiments as described below to train the model... After the model parameters have been fitted, the model may be run to produce probabilistic demand forecasts--e.g., corresponding to various future times or time intervals, a probability distribution (and not just point predictions) of the demand for a given item may be generated.”); 
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method “Modeling Inventory Performance For Omni - Channel Fulfillment In Retail Supply Networks” taught by Deshpande with the method “Intermittent Demand Forecasting for Large Inventories” taught by Seeger. (Abstract, Seeger).
Deshpande in view of Seeger does not explicitly disclose: determining, using the estimated future storage need for each of the multiple nodes, a data transition scheme for the distributed storage network, wherein at least a portion of the data transition scheme includes actions for a robotic device at one or more of the nodes; and 
implementing, using the robotic device at the first node, the data transition scheme into the distributed storage network, wherein implementing the data transition scheme includes the robotic device collecting one or more items for movement and assisting re-routing one or more item deliveries from the first node to the second node.
However, Brady discloses in the same field of endeavor: determining, using the estimated future storage need for each of the multiple nodes, a data transition scheme for the distributed storage network, wherein at least a portion of the data transition scheme includes actions for a robotic device at one or more of the nodes ([Col 25 line 32 and Fig 3] “At box 340, replenishments of items may be routed to autonomous ground vehicle units in the specific regions to address differences between predicted regional demand and forward-deployed inventory in those regions. For example, where the available inventory of a given item, or category of items, in a given region falls below the predicted (or known or observed) demand for such items, the inventory may be replenished by distributing additional items to the region, e.g., by a carrier vehicle, or by one or more other autonomous ground vehicles...” Examiner interprets the predicated regional demand as the estimated future storage need, the route given to the autonomous vehicles as the data transition scheme, and the autonomous vehicle as a robotic device.); and 
implementing, using the robotic device at the first node, the data transition scheme into the distributed storage network, wherein implementing the data transition scheme includes the robotic device collecting one or more items for movement and assisting re-routing one or more item deliveries from the first node to the second node ([Col 25 line 43 and Fig 3] “the predicted (or known or observed) demand for such items, the inventory may be replenished by distributing additional items to the region, e.g., by a carrier vehicle, or by one or more other autonomous ground vehicles, from one or more fulfillment centers or other sources of such items, or other locations, including but not limited to regions where the predicted regional demand for such items is less than the predicted regional demand for such items in the given region.” [Col 8 line 5] “in causing the autonomous vehicle to travel along one or more paths or routes, to search for alternate paths or routes, or to avoid expected or unexpected hazards encountered by the autonomous vehicle while traveling along such paths or routes.”). 
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method “Modeling Inventory Performance For Omni - Channel Fulfillment In Retail Supply Networks” taught by Deshpande with the method “Intermittent Demand Forecasting for Large Inventories” taught by Seeger with the method “Distribution and Retrieval of Inventory and Materials Using Autonomous Vehicles” taught by Brady. Doing so can deploy autonomous vehicles to areas where an item is in demand (Abstract, Brady).


Regarding Claim 11

Deshpande discloses: A method, comprising: receiving, from a distributed storage network, node data associated with multiple nodes on the distributed storage network, wherein the node data includes data corresponding to characteristics of the multiple nodes and users that interact with the multiple nodes ([Para 0032 and Fig 2] “In the method 200, the computer system receives and processes inputs associated with each SKU - node pair or , if so determined , the week of supply inventory at a higher product hierarchy level or at a cluster of nodes level… all SKU - node pairs in the vendor order fulfillment system having nodes with inventory for a customer - ordered product are considered.”); receiving, from a first node in the distributed storage network, first user data associated with one or more acquisitions at a non-mobile platform, wherein the first user data includes data corresponding to the acquisition at the non-mobile platform and an associated physical action taken by a first user ([Para 0044] “the computation of the predicted average weekly sales “z” may be based on one or more of the following information: Sales in the season (In - store and online)..” Examiner interprets in store sales as acquisition at the non-mobile platform.); receiving, from a second node in the distributed storage network, second user data associated with one or more acquisitions at a mobile platform, wherein the second user data includes data corresponding to the acquisition at the mobile platform and an associated action taken by a second user interacting with a mobile device ([Para 0022] “order fulfillment is provided to enable a customer 11, through a customer device 103 , e.g., a mobile device such as a Smartphone… , to order goods/products on–line…”[Para 0044] “the computation of the predicted average weekly sales “z” may be based on one or more of the following information : Sales in the season (In - store and online)…” Examiner interprets online sales as acquisition at a mobile platform.); Page 4 of 9Appl. No. 16/579,516Attorney Docket No.: 105931-1156805 Amdt. dated January 28, 2021 Response to Final Office Action of October 29, 2020 
Deshpande discloses an artificial neural network in para 0045, but does not explicitly disclose: training and applying the artificial neural network to determine an estimated future storage need for each of the multiple nodes, wherein the node data, first user data, and second user data are inputs to the artificial neural network after the artificial neural network is trained; 
However, Seeger discloses in the same field of endeavor: training and applying the artificial neural network to determine an estimated future storage need for each of the multiple nodes, wherein the node data, first user data, and second user data are inputs to the artificial neural network after the artificial neural network is trained ([Col 3 line 30 and Fig 4] “nonlinear deterministic functions such as various types of neural networks may be used… A number of advanced statistical techniques may be employed in various embodiments as described below to train the model... After the model parameters have been fitted, the model may be run to produce probabilistic demand forecasts--e.g., corresponding to various future times or time intervals, a probability distribution (and not just point predictions) of the demand for a given item may be generated.”); 
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method “Modeling Inventory Performance For Omni - Channel Fulfillment In Retail Supply Networks” taught by Deshpande with (Abstract, Seeger).
Deshpande in view of Seeger does not explicitly disclose: determining, using the estimated future storage need for each of the multiple nodes, a data transition scheme for the distributed storage network, wherein at least a portion of the data transition scheme includes actions for a robotic device at one or more of the nodes; and implementing, using the robotic device at the first node, the data transition scheme into the distributed storage network, wherein implementing the data transition scheme includes the robotic device collecting one or more items for movement and assisting re- routing one or more item deliveries from the first node to the second node.
However, Brady discloses in the same field of endeavor: determining, using the estimated future storage need for each of the multiple nodes, a data transition scheme for the distributed storage network, wherein at least a portion of the data transition scheme includes actions for a robotic device at one or more of the nodes ([Col 25 line 32 and Fig 3] “At box 340, replenishments of items may be routed to autonomous ground vehicle units in the specific regions to address differences between predicted regional demand and forward-deployed inventory in those regions. For example, where the available inventory of a given item, or category of items, in a given region falls below the predicted (or known or observed) demand for such items, the inventory may be replenished by distributing additional items to the region, e.g., by a carrier vehicle, or by one or more other autonomous ground vehicles...” Examiner interprets the predicated regional demand as the estimated future storage need, the route given to the autonomous vehicles as the data transition scheme, and the autonomous vehicle as a robotic device.); and implementing, using the robotic device at the first node, the [[a]] data transition scheme into the distributed storage network, the robotic device collecting one or more items for movement and assisting re- routing one or more item deliveries from the first node to the second node ([Col 25 line 43 and Fig 3] “the predicted (or known or observed) demand for such items, the inventory may be replenished by distributing additional items to the region, e.g., by a carrier vehicle, or by one or more other autonomous ground vehicles, from one or more fulfillment centers or other sources of such items, or other locations, including but not limited to regions where the predicted regional demand for such items is less than the predicted regional demand for such items in the given region.” [Col 8 line 5] “in causing the autonomous vehicle to travel along one or more paths or routes, to search for alternate paths or routes, or to avoid expected or unexpected hazards encountered by the autonomous vehicle while traveling along such paths or routes.”). 
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method “Modeling Inventory Performance For Omni - Channel Fulfillment In Retail Supply Networks” taught by Deshpande with the method “Intermittent Demand Forecasting for Large Inventories” taught by Seeger with the method “Distribution and Retrieval of Inventory and Materials Using (Abstract, Brady).

Regarding Claim 4
Deshpande in view of Seeger and Brady discloses: The system of claim 1, wherein the first user data and second user data are parsed into mobile-specific data, non-mobile-specific data, and hybrid data, and wherein data within the first user data and the second user data are tagged according to the parsing ([Para 0041], Deshpande “In one embodiment , the “low inventory” zone or region 360 depicts an inventory status in which an inventory performance score would be penalized for online fulfillment so as to preserve product inventory for in-store sales, whereas , the “high inventory” zone or region 370 depicts an inventory status which is preferred for online fulfillment. The neutral zone is a zone within which a tolerable window of supply measured as a difference between a first WOS value w1 and a second WOS value w2, is computed.” Examiner interprets online fulfillment as mobile-specific data, in-store sales as non-mobile-specific data, and the week of supply for both as hybrid data.).

Regarding Claim 5
Deshpande in view of Seeger and Brady discloses: The system of claim 4, wherein the parsed mobile-specific data, non- mobile-specific data, and hybrid data are weighted based on the tagging ([Col 5 line 56], Seeger “features included in x, may include, for example, the holiday-related, seasonal, price-change and other metadata.., and the weights w may be learned by maximizing the training data likelihood”), and wherein the weighted mobile-specific data, non-mobile-specific data, and hybrid data are analyzed to determine the data transition scheme ([Col 25 line 37]. Brady “in a given region falls below the predicted (or known or observed ) demand for such items , the inventory may be replenished by distributing additional items to the region, e.g., by a carrier vehicle , or by one or more other autonomous ground vehicles…”).

Regarding Claim 6
Deshpande in view of Seeger and Brady discloses: The system of claim 1, wherein the data transition scheme includes amounts of data for transition, timing of transition, and method of transport for transition for each transition of data ([Col 29 line 23] Brady, “Information or data regarding prior travel that may be used to select or define a path or route within an area or environment includes, but is not limited to, one or more time stamps (e.g., times and positions of autonomous vehicles within the given area at such times), elapsed times between departures and arrivals, net speeds, courses, angles of orientation (e.g., a yaw, a pitch or a roll), levels of traffic congestion, sizes or dimensions of any payloads carried, environmental conditions or any other information or data that describes or represents instances of prior travel by autonomous vehicles within the area or environment.”).

Regarding Claim 7
([Para 0049-0051], Deshpande “A number of learning methods such as regression provide confidence in the output of forecast “z” (or a range). This can be used to determine dl and d2.”)

Regarding Claim 8
Deshpande in view of Seeger and Brady discloses: The system of claim 1, wherein the node data includes data specific to a geographic area around each node corresponding to the node data ([Para 0020], Deshpande “aggregate data across a set of nodes (e.g., such as by geographic proximity) and represent week of supply at that “cluster of nodes” level”).

Regarding Claim 14
(CLAIM 14 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 4 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 15
(CLAIM 15 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 5 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 16
(CLAIM 16 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 6 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 17
(CLAIM 17 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 7 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 18
(CLAIM 18 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 8 AND IS REJECTED ON THE SAME GROUND)

Claim 9, 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (US 20170330211, hereinafter "Deshpande") in view of Seeger et al. (US 10748072 B1, hereinafter "Seeger"),  Brady et al. (US 10308430, hereinafter "Brady") and Siotia et al. (US 2010/0070338, hereinafter "Siotia").

Regarding Claim 9
Deshpande in view of Seeger and Brady discloses the system of claim 1.
Deshpande in view of Seeger and Brady does not explicitly disclose: wherein the first user data associated with one or more acquisitions at a non-mobile platform is continuously captured via sensors located at the non-mobile platform.
However, Siotia discloses in the same field of endeavor: wherein the first user data associated with one or more acquisitions at a non-mobile platform is continuously ([Fig. 2 (250) and Para 0041], “Mobile device 110 may be utilized to participate in one or more of the following events: (i) scanning a code of a store item using scanner 250”).
It would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method “Modeling Inventory Performance For Omni - Channel Fulfillment In Retail Supply Networks” taught by Deshpande with the method “Intermittent Demand Forecasting for Large Inventories” taught by Seeger with the method “Distribution and Retrieval of Inventory and Materials Using Autonomous Vehicles” taught by Brady with the method “Anticipatory Inventory Management via Electronic Shopping List” taught by Siotia. Doing so tracking information may be used to predict future inventory needs and/or adjust inventory levels (Abstract, Siotia).

Regarding Claim 10
Deshpande in view of Seeger, Brady Siotia discloses: The system of claim 9, wherein the data transition scheme is continuously updated based on new data from the sensors, and wherein the continuously updated data transition scheme causes periodic re-routing at predetermined times between nodes in the distributed storage network ([Para 0042], Siotia states “planogram 109 to approximate the location of user 125 based on the information provided as result of the detected event.” Examiner interprets the planogram as a data transition scheme.).

Regarding Claim 19
(CLAIM 19 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 9 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 20
(CLAIM 20 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 10 AND IS REJECTED ON THE SAME GROUND)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571)2723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TEWODROS E MENGISTU/Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121